--------------------------------------------------------------------------------

PARTNERSHIP INTEREST PURCHASE AGREEMENT

            This PARTNERSHIP INTEREST PURCHASE AGREEMENT (this "Agreement"),
dated as of April 18, 2015, is made and entered into by and among Nobilis Health
Holdings Corp., a British Columbia corporation ("Purchaser"), and Victory Parent
Company, LLC, a Texas limited liability company ("VPC"), and Victory Medical
Center Houston GP, LLC, a Texas limited liability company ("GP", together GP and
VPC are hereinafter sometimes collectively referred to as the "Sellers").
Purchaser, Partnership (as hereinafter defined) and Sellers may be referred to
herein individually as a "Party" and collectively as the "Parties." Capitalized
terms not otherwise defined herein have the meanings set forth in Article I.

            WHEREAS, VPC and GP are owners of limited partnership interests and
general partnership interests, respectively, in Victory Medical Center Houston,
L.P., a Texas limited partnership (the "Partnership"), which owns and operates a
licensed general acute care hospital in Houston, Texas (the "Business");

            WHEREAS, the Partnership is governed by that certain Amended and
Restated Limited Partnership Agreement of Victory Medical Center Houston, L.P.
dated July 2013 as amended by that certain First Amendment to Limited
Partnership Agreement of Victory Medical Center Houston, L.P. dated June 3, 2013
(collectively, the "Partnership Agreement");

            WHEREAS, VPC owns a Partnership Interest (as defined in the
Partnership Agreement) equal to 54.75%, and GP owns all of the GP Units (as
defined in the Partnership Agreement) representing a Partnership Interest of
.25% ; and

            WHEREAS, Purchaser desires to purchase, and Sellers desire to sell,
all of the Units (as defined in the Partnership Agreement) owned by VPC (the
"Limited Partnership Interests") and all of the Units owned by GP (the "General
Partnership Interests"), currently held by VPC and GP (collectively the
"Purchased Interests"), all upon the terms and conditions of this Agreement;

            NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto agree as follows:

ARTICLE I.
DEFINITIONS


            As used herein, the following terms shall have the following
meanings:

            "Affiliate" means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such Person. For the purposes of this Agreement, "control," when used with
respect to any Person, means the possession, directly or indirectly, of the
power to (a) vote 10% or more of the securities having ordinary voting power for
the election of directors (or comparable positions) of such Person or (b) direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms "controlling" and "controlled" have meanings consistent with the
foregoing.

Execution Version
Partnership Interest Purchase Agreement


--------------------------------------------------------------------------------

             "Agreement" has the meaning specified in the preamble to this
Agreement.

            "Assumption Agreement" has the meaning set forth in Section 3.1(d) .

            "Balance Sheet Date" means February 28, 2015.

            "Business Day(s)" means a day other than Saturday, Sunday or any day
on which banks located in the State of Texas are authorized or obligated to
close.

            "Cash Consideration" has the meaning set forth in Section 3.1.

            "Closing" means the closing of the transactions contemplated by
ARTICLE III.

            "Closing Date" means the date on which the Closing actually occurs.

            "Code" means the Internal Revenue Code of 1986, as amended.

            "Contracts" means any contracts, agreements, subcontracts, leases,
notes, indentures, commitments, memoranda of understanding and purchase orders,
whether written or oral and each amendment, supplement, or modification (whether
written or oral) in respect of any of the foregoing, in each case as currently
in effect.

            "Employee Benefit Plan" means any (a) nonqualified deferred
compensation or retirement plan or arrangement that is an Employee Pension
Benefit Plan, (b) qualified defined contribution retirement plan or arrangement
that is an Employee Pension Benefit Plan, (c) qualified defined benefit
retirement plan or arrangement that is an Employee Pension Benefit Plan
(including any Multiemployer Plan), (d) Employee Welfare Benefit Plan or
material fringe benefit plan or program, (e) plan that would be an "employee
benefit plan" as such term is defined in ERISA Section 3.3 if it was subject to
ERISA, (f) equity bonus, equity ownership, equity option, equity purchase,
equity appreciation rights, phantom equity or other equity plan, (g) bonus or
incentive compensation plan, or (h) holiday or vacation practice or other
paid-time off program, or workers compensation plan or program, in each case,
that is or has been maintained, sponsored, contributed to, or required to be
contributed to by Partnership or any of its Affiliates for the benefit of any
current or former employee, director, retiree, independent contract or
consultant, or any spouse or dependent, or with respect to which Partnership or
any of its Affiliates may have any liability.

            "Employee Pension Benefit Plan" has the meaning specified in ERISA
Section 3.2.

            "Employee Welfare Benefit Plan" has the meaning specified in ERISA
Section 3.1.

            "Environment" means soil, land surface or subsurface strata, waters
(including, navigable ocean, stream, pond, reservoirs, drainage, basins,
wetland, ground, and drinking), sediments, ambient air (including indoor),
noise, plant life, animal life, and all other environmental media or natural
resources.

            "Environmental, Health, and Safety Requirements" means all orders,
Contracts, Laws, and programs (including those promulgated or sponsored by
industry associations, insurance companies, and risk management companies)
concerning or relating to public health and safety, worker/occupational health
and safety, and pollution or protection of the Environment, including those
relating to the presence, use, manufacturing, refining, production, generation,
handling, transportation, treatment, transfer, storage, disposal, distribution,
importing, labeling, testing, processing, discharge, Release, threatened
Release, control, or other action or failure to act involving cleanup of any
Hazardous Materials, substances or wastes, chemical substances or mixtures,
pesticides, pollutants, contaminants, toxic chemicals, petroleum products or
byproducts, asbestos, polychlorinated biphenyls, noise, or radiation, each as
amended and as now in effect.

2

--------------------------------------------------------------------------------

            "Equipment Leases" has the meaning set forth in Section 3.1(d) .

            "ERISA" means Employee Retirement Income Security Act of 1974, as
amended. "GAAP" means generally accepted United States accounting principles.

            "Guaranty Replacement" or "Guaranty Replacements" shall have the
meaning set forth in Section 3.1(d) .

            "General Partner" shall mean the general partner of Partnership.

            "General Partnership Interests" has the meaning set forth in the
recitals.

            "Governmental Authority" means any national, federal, state, county,
municipal, local or foreign government, or other political subdivision thereof
and any entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government.

            "Hazardous Materials" shall mean any (a) pollutants, contaminants,
and toxic or hazardous materials or substances, (b) solid wastes, including
asbestos, polychlorinated biphenyls, mercury, buried contaminants, chemicals,
flammable or explosive materials, (c) radioactive materials or radiation, (d)
petroleum wastes and spills or Releases of petroleum products, and (e) any other
material or substance the storage, manufacture, disposal, treatment, generation,
use, transport, mediation or Release into the Environment of which is
prohibited, controlled, regulated, or licensed under any Environmental, Health,
and Safety Requirements.

            "Hospital" shall mean the licensed general acute care hospital
located in Houston, Texas owned and operated by the Partnership.

            "Indebtedness" means, with respect to a Person, any obligations of
such Person: (a) for borrowed money, including related fees and expenses; (b)
evidenced by notes, bonds, debentures or similar instruments; (c) for the
deferred purchase price of goods or services (other than trade payables or
accruals incurred in the ordinary course of business consistent with past
practices); (d) all obligations under terms that are or should be, in accordance
with GAAP, recorded as capital leases; (e) liabilities in respect of unfunded
vested benefits under any Employee Benefit Plan; (f) all customer deposits or
(g) in the nature of guarantees of the obligations described in clauses (a)
through (f) above of any other Person.

            "Intercompany Debt" has the meaning set forth in Section 3.1(c) .

3

--------------------------------------------------------------------------------

            "Knowledge" and any other similar phrase or variation thereof means
the knowledge, following such inquiries and investigations as would be deemed
appropriate by a reasonable businessperson engaged in a the ownership and
operation of a general acute care hospital, of Robert N. Helms, Jr., Ivan Wood
and Robert Garcia.

            "Laws" means all federal, state, local or foreign laws, legislation,
statutes, constitutions, rules, regulations, codes, edicts, orders, judgments,
decrees, ordinances, or legally-binding directives, guidance or pronouncements
or rules of common law of any Governmental Authority.

            "Liabilities" has the meaning specified in Section 4.5(b) .

            "Licenses" means all of the licenses, permits, certificates,
exemptions, franchises and other authorizations from any Governmental Authority
or other third party necessary or proper for the use, occupancy or operation of
the Hospital as conducted as of the Closing Date.

            "Lien" means any claim, lien, pledge, option, right of first
refusal, easement, security interest, deed of trust, mortgage, right-of-way,
encroachment, restrictive covenant or other encumbrance, whether voluntarily
incurred or arising by operation of law, and includes, without limitation, any
agreement to give any of the foregoing in the future, and any contingent or
conditional sale agreement or other title retention agreement or lease in the
nature thereof.

            "Limited Partners" shall mean the limited partners of the
Partnership.

            "Limited Partnership Interests" has the meaning set forth in the
recitals.

            “Material Asset” has the meaning specified in Section 4.7.

            “Material Asset Contract” has the meaning specified in Section 4.7.

            "Multiemployer Plan" has the meaning specified in ERISA Section
3(37).

            "Partnership" has the meaning set forth in the recitals.

            "Partnership Promissory Note" has the meaning set forth in Section
3.1(c) .

            "Party" or "Parties" has the meaning specified in the preamble to
this Agreement.

            "Person" means any individual, corporation, partnership, joint
venture, association, joint-stock company, trust, unincorporated organization,
limited liability company or government or other entity.

            "Proceeding" means any action, complaint, suit, litigation,
arbitration or proceeding (including any civil, criminal, administrative,
investigative or appellate proceeding), hearing, inquiry, review, audit,
examination or investigation commenced, brought, conducted or heard by or
before, or otherwise involving any court, tribunal or other Governmental
Authority or any arbitrator or arbitration panel.

            "Purchase Price" has the meaning specified in Section 3.1.

4

--------------------------------------------------------------------------------

            "Purchased Interests" has the meaning set forth in the recitals.

            "Purchaser" has the meaning specified in the preamble to this
Agreement.

            "Purchaser Promissory Note" has the meaning specified in Section
3.1(c) .

            "Real Estate Lease" has the meaning set forth in Section 7.5.

            "Release" means any spilling, leaking, emitting, discharging,
depositing, escaping, leaching, dumping, or other release into the Environment.

             "Tax" or "Taxes" means (a) any and all federal, state, local, or
foreign income, gross receipts, license, payroll, employment, excise, severance,
stamp, occupation, premium, windfall profits, environmental (including taxes
under Section 59A of the Code), customs duties, capital stock, franchise,
margin, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated, or other
tax, premium, contribution, charge, assessment or duty of any kind whatsoever,
wheresoever chargeable and whether in the United States of any other
jurisdiction, including any interest, penalty, or addition thereto and any
interest in respect of such penalties or additions, whether disputed or not, (b)
any liability for the payment of any item described in clause (a) as a result of
being a member of an affiliated, consolidated, combined, unitary, or aggregate
group for any period, including pursuant to Treasury Regulations Section 1.1502
-6 (or any analogous or similar provisions under state, local or foreign Law);
(c) any liability for the payment of any item described in clause (a) or (b) as
a result of any express or implied obligation to indemnify any Person or as a
result of any obligations under any agreements or arrangements with any Person
with respect to such item; or (d) any successor or transferee liability for the
payment of any item described in clause (a), (b) or (c) of any Person, including
by reason of being a party to any merger, consolidation, conversion or
otherwise.

            "Tax Return" means any return, declaration, report, claim for
refund, or information return or statement relating to Taxes, including any
schedule or attachment thereto, and including any amendment thereof.

            "Third Party Non-Tax Claim" means a Third Party Claim that does not
pertain to Taxes.

            "UMB Notes" has the meaning specified in Section 3.1(c) .

            "VPC Properties" has the meaning set forth in Section 7.5.

ARTICLE II.
PURCHASE AND SALE OF PURCHASED INTERESTS


            2.1        Purchase and Sale of Purchased Interests. On the Closing
Date, subject to the terms set forth herein, Purchaser shall purchase from
Sellers, and Sellers shall sell to Purchaser, the Purchased Interests, free and
clear of all claims, encumbrances, Proceedings, debts, demands or liabilities of
any kind. With respect to the purchases described above, Purchaser shall
purchase the General Partnership Interests from the GP, and GP shall sell to
Purchaser or Purchaser's assigns the General Partnership Interests, and
Purchaser or its assigns shall purchase the Limited Partnership Interests from
VPC, and VPC shall sell to Purchaser or its assigns, the Limited Partnership
Interests, all of the foregoing being free and clear of all claims,
encumbrances, Proceedings, debts, demands or liabilities of any kind.

5

--------------------------------------------------------------------------------

ARTICLE III.
PURCHASE PRICE; CLOSING; WORKING CAPITAL ADJUSTMENT


            3.1        Purchase Price. The aggregate consideration payable by
Purchaser, or an assignee of Purchaser, to Sellers for the Purchased Interests
(the "Purchase Price") shall be as follows:

                          (a)        One Million Five Hundred Thousand and
No/100 Dollars ($1,500,000.00)(the "Cash Consideration"), which shall be
non-refundable and payable upon execution of this Agreement, by wire transfer in
immediately available funds as designated by VPC on Schedule 3.1(a).
Notwithstanding the foregoing, in the event the Agreement is executed after the
close of business or on a day that is not a Business Day, the funds will be
wired on the next Business Day; plus

                          (b)        (Intentionally omitted); plus

                          (c)        The assumption of the aggregate outstanding
intercompany debt owed by Sellers to the Partnership as specifically set forth
on Schedule 3.1(c) (the "Intercompany Debt"), which shall be evidenced by a
promissory note from Purchaser in favor of the Partnership (the "Purchaser
Promissory Note") in substantially the same form as the promissory note attached
to this Agreement as Exhibit B, and cause the Partnership to release Sellers
from any further obligations or liabilities related to the Intercompany Debt;
plus

                          (d)        The assumption of all obligations or other
liabilities of Sellers under all applicable Material Asset Contracts listed on
Schedule 3.1(d) as evidenced by an assignment and assumption agreement (the
"Assumption Agreement") and consented to by the lessors, if applicable, and the
exercise of all commercially reasonable efforts to remove or replace Sellers, as
soon as reasonably practicable, from any and all warranties, guarantees,
liabilities or other obligations relating to the Material Asset Contracts
(collectively, the "Guaranty Replacements" and each a “Guaranty Replacement”).
From and after the Closing Date, Purchaser shall indemnify and hold harmless
VPC, in accordance with ARTICLE IX below, from any default with respect to the
Material Asset Contracts assumed by Purchaser or Purchaser’s assignee. In the
event any Guaranty Replacement required under this subsection has not been
accomplished within sixty (60) days of Closing, Purchaser shall cause the
Partnership to pay Sellers 1% per month of the outstanding balance of the
applicable Material Asset Contract. For purposes of this Section 3.1(d), the
Parties hereto acknowledge and agree that both Robert N. Helms, Jr. and Harsad
D. Patel are third party beneficiaries with respect to the indemnification
obligations of Purchaser upon a default as described hereunder.

            3.2        Closing. Subject to the satisfaction or waiver by the
applicable party of the conditions precedent to the Closing as specified in
ARTICLE VI and ARTICLE VII below, the Closing will take place at a time
determined by the Purchaser as soon as practicable after execution but in no
event later than April 24, 2015. Purchaser shall provide the Sellers no less
than two Business Days' notice of the date the Purchaser as elected for Closing.
The Closing shall be effective as of 11:59 p.m. on the Closing Date.

6

--------------------------------------------------------------------------------

            3.3        Deliveries of Sellers at Closing. At Closing, Sellers
shall deliver or cause to be delivered to Purchaser:

                          (a)        counterparts of an Assignment of Limited
Partnership Interests in a form reasonably satisfactory to Purchaser;

                          (b)        counterparts of an Assignment of General
Partnership Interests in a form reasonably satisfactory to Purchaser;

                          (c)        a duly executed Partnership Promissory
Note, executed by the Partnership;

                          (d)        an Officers' Certificate, in form and
substance reasonably satisfactory to Purchaser, duly executed on VPC's behalf,
certifying as to (i) the charter documents and organizational documents of VPC,
(ii) the resolutions relating to the authority of VPC to enter into the
transactions contemplated by this Agreement, and (iii) that the conditions in
ARTICLE VI have been satisfied;

                         (e)        an Officers' Certificate, in form and
substance reasonably satisfactory to Purchaser, duly executed on GP's behalf,
certifying as to (i) the charter documents and organizational documents of GP,
(ii) the resolutions relating to the authority of GP to enter into the
transactions contemplated by this Agreement, (iii) the resolutions, which shall
specifically include the consent of GP, authorizing the Partnership to make the
Partnership Promissory Note and to accept the Purchaser Promissory Note, and
(iv) that the conditions in ARTICLE VI have been satisfied;

                          (f)        evidence or copies of the consents,
approvals, orders, qualifications or waivers required by any third party or
Governmental Authority to consummate the transactions contemplated by this
Agreement; and

                          (g)        the Partnership’s books and records
maintained by or in the possession of Sellers; and

                          (h)        such other documents or instruments as are
required to be delivered at the Closing pursuant to the terms hereof.

            3.4        Deliveries of Purchaser at Closing. At Closing, Purchaser
shall deliver or cause to be delivered to Sellers:

                          (a)        a duly executed copy of the Guaranty
Replacements, in accordance with Section 3.1(d);

                          (b)        [INTENTIONALLY OMITTED]

                          (c)        a duly executed copy of the Purchaser
Promissory Note;

7

--------------------------------------------------------------------------------

                          (d)        a counterpart to the General Partnership
Interests Assignment, duly executed by GP;

                          (e)        an Officer's Certificate, in form and
substance reasonably satisfactory to Sellers, duly executed on Purchaser's
behalf, certifying as to (i) the charter documents and organizational documents
of Purchaser. and (ii) the resolutions relating to the authority of Purchaser to
enter into the transactions contemplated by this Agreement;

                          (f)        evidence of good standing from the
applicable British Columbia authority that Purchaser is existing and in good
standing under the Laws of the British Columbia, Canada; and

                          (g)        such other documents or instruments as
Purchaser reasonably deems necessary to effect the transaction contemplated
hereby or that are required to be delivered at the Closing pursuant to the terms
hereof.

            3.5        Surplus or Deficit of Paid Closing Receivables and Paid
Closing Payables. VPC shall be entitled to receive from the Partnership an
amount equal to 55% of any surplus equal to the difference between the aggregate
amount of the Partnership's trade payables owed as of the Closing Date (the
"Payables") and the aggregate amount of any outstanding accounts receivable as
of the Closing Date (the "Receivables") that have been paid through the date
that is the one (1) year anniversary of the Closing Date (the "Surplus
Payment"). The Partnership shall be entitled to receive from VPC an amount equal
to 55% of any deficit equal to the difference between the aggregate amount of
Payables and the aggregate amount of Receivables that have been paid through the
date that is the one (1) year anniversary of the Closing Date (the "Deficit
Payment"). Purchaser shall cause the Partnership to make the Surplus Payment, or
VPC shall make the Deficit Payment, as applicable, no later than ten (10)
Business Days from the date that is the one (1) year anniversary of the Closing
Date

            3.6        Operational Expenses of the Partnership. Notwithstanding
anything to the contrary contained herein, between execution of this Agreement
and Closing, Purchaser will loan the Partnership any and all funds necessary to
operate the Business, including the operations of the Hospital, which such
expenses shall include but not be limited to payroll, supplies, rent and
utilities. Purchaser shall pay such expenses directly upon Purchaser's approval,
which shall not be unreasonably withheld, after receipt of reasonable
documentation of such expenses from the Partnership.

            3.7        Additional Acts. Further, from time to time after the
Closing, each party shall execute and deliver such other instruments of
conveyance and transfer, and take such other actions as another party hereto may
reasonably request, to more effectively convey and transfer full right, title
and interest to, vest in, and place each party, in legal and actual possession
of, as applicable, the Purchased Interest.

ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF SELLERS


            Each of VPC and GP represent and warrant to Purchaser,
jointly-and-severally, as of the Closing Date, as follows:

8

--------------------------------------------------------------------------------

            4.1        Organization and Qualification of Partnership.
Partnership is a limited partnership, duly formed and validly existing under the
Laws of the State of Texas. Partnership has the requisite company power and
authority to own, operate or lease the properties and assets now owned, operated
or leased by it and to carry on the Business as currently conducted by
Partnership. Partnership is duly qualified to do business as a foreign limited
partnership and is in good standing in each jurisdiction where the character of
its properties owned, operated or leased or the nature of its activities makes
such qualification necessary.

            4.2        Capitalization of Partnership; Subsidiaries. As of the
Closing Date, the partners set forth on Schedule 4.2 are the record and
beneficial owners of 100% of the partnership interests and other equity
interests in Partnership. Except for those partners set forth on Schedule 4.2,
no others have any right to vote as partners on matters relating to Partnership
or the right to receive economic benefit as partners. There are no outstanding
warrants, options or rights of any kind to acquire from Partnership any equity
interest in Partnership. The Partnership has no subsidiaries.

            4.3        Capacity; Enforceability. VPC and GP each have all
requisite power, capacity and authority to execute and deliver this Agreement
and to perform their respective obligations hereunder. This Agreement has been
duly and validly executed and delivered by, and is a valid and binding
obligation of, VPC and GP, enforceable against VPC and GP, as applicable, in
accordance with its terms, except as the enforceability may be limited by (a)
applicable bankruptcy, insolvency, moratorium, reorganization, fraudulent
conveyance or similar Laws in effect which affect the enforcement of creditors'
rights generally; or (b) general principles of equity. As of the Closing there
will no encumbrance on the Limited Partnership Interest or the General
Partnership Interest.

            4.4        Consents and Approvals. Except for any consents required
by (a) the Texas Department of State Health Services and (b) VPC's or GP's
lender, no consent, authorization or approval of, or filing or registration with
any Governmental Authority or any other Person is necessary in connection with
the execution, delivery or performance by VPC or GP of this Agreement or the
consummation by VPC and GP of the transactions contemplated herein. Except as
set forth on Schedule 4.4 and subject to the approval of VPC's and GP's lender,
neither VPC, GP or Partnership is a party to, subject to or bound by (or by
which any of its properties or assets may be bound) any Contract which does or
would (a) conflict with or be breached or violated or the obligations thereunder
accelerated or increased (whether or not with notice or lapse of time, or both)
or give rise to any payment obligation or loss of a benefit, or a right of
termination, cancellation, or modification, by the execution, delivery or
performance by VPC or GP of this Agreement, or (b) prevent the carrying out of
the transactions contemplated herein.

            4.5        Financial Statements; No Undisclosed Liabilities; Absence
of Changes.

                          (a)        Sellers have delivered to Purchaser: (a) an
unaudited balance sheet of Partnership as of December 31, 2014, and the related
unaudited statements of income and cash flows for the year then ended; (b) an
audited balance sheet and the related audited statements of income and cash
flows as of December 31 for each of the years 2013 and 2012; and (c) an
unaudited balance sheet of Seller as of March 31, 2015 ("Balance Sheet Date")
and the related statements of income for the three (3) months then ended. Such
financial statements fairly and accurately present the financial condition and
the results of operations and cash flows of Partnership on the respective dates
of and for the periods referred to in such financial statements. The financial
statements referred to in this Section were prepared in accordance with GAAP
consistently applied throughout the periods involved. The financial statements
have been and will be prepared from and are in accordance with the accounting
records of Partnership. Other than as set forth on Schedule 4.5, Partnership
does not have any long-term debt.

9

--------------------------------------------------------------------------------

                          (b)        Partnership has no liabilities, obligations
or commitments of any nature whatsoever, asserted or unasserted, known or
unknown, absolute or contingent, accrued or unaccrued, matured or unmatured or
otherwise ("Liabilities"), except (a) those which are adequately reflected or
reserved against in the balance sheet as of the Balance Sheet Date, and (b)
those which have been incurred in the ordinary course of business consistent
with past practice since the Balance Sheet Date and which are not, individually
or in the aggregate, material in amount;

                          (c)        Since the Balance Sheet Date, and other
than in the ordinary course of business consistent with past practice, there has
not been, with respect to the Partnership, any:

                                         (i)        event, occurrence or
development that has had, or could reasonably be expected to have, individually
or in the aggregate, a material adverse effect;

                                        (ii)        amendment of the certificate
of limited partnership, limited partnership agreement or other organizational
documents of the Partnership;

                                        (iii)        split, combination or
reclassification of any Units of partnership interests, the issuance, sale or
other disposition of any Units of partnership interests, or grant of any
options, warrants or other rights to purchase or obtain (including upon
conversion, exchange or exercise) any of Units of partnership interests, the
declaration or payment of any or distributions on or in respect of any Units of
partnership interests or the redemption, purchase or acquisition of Units of
partnership interests;

                                        (iv)        material change in any
method of accounting or accounting practice of the Partnership, except as
required by GAAP or as disclosed in the notes to the financial statements;

                                        (v)        material change in the
Partnership's cash management practices and its policies, practices and
procedures with respect to collection of accounts receivable, establishment of
reserves for uncollectible accounts, accrual of accounts receivable, inventory
control, prepayment of expenses, payment of trade accounts payable, accrual of
other expenses, deferral of revenue and acceptance of customer deposits;

                                        (vi)        incurrence, assumption or
guarantee of any indebtedness for borrowed money except unsecured current
obligations and Liabilities incurred in the ordinary course of business
consistent with past practice;

                                        (vii)        transfer, assignment, sale
or other disposition of any of the assets shown or reflected in the balance
sheet or cancellation of any debts or entitlements, or any material damage,
destruction or loss (whether or not covered by insurance) to its property;

10

--------------------------------------------------------------------------------

                                      (viii)      any capital investment in, or
any loan to, any other Person;

                                      (ix)        acceleration, termination,
material modification to or cancellation of any material Contract (including,
but not limited to, any material Contract) to which the Partnership is a party
or by which it is bound;

                                        (x)        any material capital
expenditures;

                                        (xi)        imposition of any Lien upon
any of the Partnership properties, Partnership Interest or assets, tangible or
intangible;

                                        (xii)       any loan to (or forgiveness
of any loan to), or entry into any other transaction with, any of its
stockholders or current or former directors, officers and employees;

                                        (xiii)      adoption of any plan of
merger, consolidation, reorganization, liquidation or dissolution or filing of a
petition in bankruptcy under any provisions of federal or state bankruptcy Law
or consent to the filing of any bankruptcy petition against it under any similar
Law;

                                        (xiv)      purchase, lease or other
acquisition of the right to own, use or lease any property or assets for an
amount in excess of $5,000, individually (in the case of a lease, per annum) or
$25,000 in the aggregate (in the case of a lease, for the entire term of the
lease, not including any option term), except for purchases of inventory or
supplies in the ordinary course of business consistent with past practice; or

                                        (xv)       action by GP or the
Partnership to make, change or rescind any Tax election, amend any Tax Return or
take any position on any Tax Return, take any action, omit to take any action or
enter into any other transaction that would have the effect of increasing the
Tax liability or reducing any Tax asset of Purchaser in respect of any
post-Closing Tax Period

            4.6        Contracts; No Defaults. Except as set forth on Schedule
4.6, neither Partnership nor VPC is in material default of any Contract or
agreement except where such default would not result in any effect or change
that would be materially adverse to the Business, assets, condition (financial
or otherwise), operating results, operations, or business prospects of
Partnership taken as a whole, or to the ability of any Party to this Agreement
to consummate the transactions contemplated herein.

            4.7        Asset Sufficiency, Condition of Tangible Property.
Schedule 4.7, which shall be delivered, no later than the close of business on
April 21, 2015, contains a list of all assets (“Material Assets”) reasonably
necessary to operate the Business and the Hospital in the same manner as
currently conducted and as conducted during the one (1) year period immediately
preceding the Closing Date. The Partnership represents and warrants that (i) the
Material Assets represent all of the assets necessary to operate the Business
and the Hospital in the same manner as currently conducted and as conducted
during the one (1) year period immediately preceding the Closing Date.
Notwithstanding the foregoing, Partnership reserves the right to supplement
Schedule 4.7 prior to Closing Date.

11

--------------------------------------------------------------------------------

            4.8        Litigation and Proceedings. Except as set forth on
Schedule 4.8, there are no claims or Proceedings pending or threatened, against
or affecting VPC, GP or the Partnership at law or in equity, or before or by any
Governmental Authority, which if determined adversely to VPC, GP or the
Partnership would have a material adverse effect on the operations or finances
of Partnership.

            4.9        Employee Benefit Plans. Partnership does not currently
maintain any Employee Benefit Plans and any Employee Benefit Plans previously
maintained by Partnership were terminated in accordance with the plan documents
and applicable Law.

            4.10      Labor Matters. (a) Partnership has not been, and is not
now, a party to any collective bargaining agreement or other labor Contract; (b)
there has not been, there is not presently pending or existing and, to the
Knowledge of Sellers, there is not threatened, any strike, slowdown, picketing,
work stoppage or employee grievance process involving Seller; (c) to the
Knowledge of Seller no event has occurred and no circumstances exist that could
provide the basis for any work stoppage or other labor dispute; (d) to the
Knowledge of Seller no application or petition for an election of or for
certification of a collective bargaining agent is pending; and (e) to the
Knowledge of Seller, there has been no charge of discrimination filed against or
threatened against Seller with the Equal Employment Opportunity Commission or
similar Governmental Entity 4.11 Taxes. Except as set forth on Schedule 4.11,
Partnership has (a) timely filed or extended all returns required to be file by
or in respect of the Business with respect to all Taxes; (b) paid all Taxes
shown to have become due pursuant to such returns; and (c) paid all other Taxes
for which a notice of assessment or demand for payment has been received, if the
due date therefore has occurred. Partnership has not received any notice of any
proposed assessments of Taxes against or in respect of the Business, or any
proposed adjustments to any Tax Returns filed by or in respect of the Business.

            4.12      Insurance. Partnership maintains insurance coverage for
its operations, personnel and assets. Schedule 4.12 sets forth all insurance
policies to which the Partnership is a party, an insured or a beneficiary and
these insurance policies as well as a list of all pending insurance claims
related to the Partnership. All of the policies set forth on Schedule 4.12 are
valid, outstanding and enforceable, are issued by an insurer that is financially
sound and reputable, and, taken together, provide the Partnership with (i)
adequate insurance coverage for the assets and operations of the Partnership,
the Business and the Hospital, and (ii) all such coverage as is required by
Laws, Licenses and Governmental Authorities which govern or oversee the
Partnership, the Business and the Hospital. No insurance carrier has canceled or
reduced or given notice of its intention to cancel or reduce, any insurance
coverage with respect to the Business and to the Knowledge of Seller there are
no grounds to cancel or void any such policies or coverage.

            4.13      Brokers. No broker, finder, investment banker or other
Person is entitled to any brokerage fee, finders' fee or other commission in
connection with the transactions contemplated by this Agreement based upon
arrangements made by Partnership.

12

--------------------------------------------------------------------------------

            4.14      Compliance with Laws. Partnership is and prior to the
Closing has been, in material compliance with all applicable Laws. Partnership
possesses and is in compliance in all material respects with all Licenses
required by it under all Laws in connection with the conduct of the Business as
presently conducted, including all applicable anti-money laundering and economic
sanctions Laws. No loss or expiration of any such License is pending or
threatened or reasonably foreseeable, other than expiration in accordance with
the terms thereof of Licenses that may be renewed in the ordinary course of
business without lapsing .

            4.15      Environmental Matters. Partnership is in material
compliance with all Environmental, Health and Safety Requirements. Partnership
has not received from an Person any (x) notice or claim that Partnership is in
violation of any Environmental, Health and Safety Requirement or (y) any request
for information related to any asserted violation of any Environmental, Health
and Safety Requirement.

            4.16      Real Property. Partnership does not own any real property.
The real property on which the Hospital is located is provided to Partnership
under the terms of a lease agreement. To the Knowledge of Sellers, Partnership
is in material compliance with the terms and conditions of such lease agreement
and is not currently in material default of the terms and conditions of such
agreement.

            4.17      Regulatory Compliance; Improper Payments.

                          (a)        The Hospital has at all times remained in
constant operation and no event has occurred which could result in the
suspension or termination of any License required to operate the Hospital;

                          (b)        Sellers and the Partnership have been and
are presently in material compliance with all applicable Legal Requirements,
including Title XVIII of the Social Security Act, 42 U.S.C. §§ 1395-1395hhh (the
Medicare statute), including specifically, but not limited to, the Ethics in
Patient Referrals Act, as amended, or "Stark Law," 42 U.S.C. § 1395nn; Title XIX
of the Social Security Act, 42 U.S.C. §§ 1396-1396v (the Medicaid statute); the
Federal Health Care Program Anti-Kickback Statute, 42 U.S.C. § 1320a-7b(b); the
False Claims Act, as amended, 31 U.S.C. §§ 3729-3733; the Program Fraud Civil
Remedies Act, 31 U.S.C. §§ 3801-3812; the Anti-Kickback Act of 1986, 41 U.S.C.
§§ 51-58; the Civil Monetary Penalties Law, 42 U.S.C. §§ 1320a-7a and 1320a-7b;
the Exclusion Laws, 42 U.S.C. § 1320a-7; the Health Insurance Portability and
Accountability Act of 1996 as amended by the Health Information Technology for
Economic and Clinical Health Act (collectively, "HIPAA") and all applicable
implementing regulations, rules, ordinances and orders; and any similar state
and local statutes, regulations, rules, ordinances and orders that address the
subject matter of the foregoing.

                          (c)        Neither Sellers nor the Partnership has
received any notice from any agency, board, commission, bureau, intermediary,
carrier, Medicare administrative contractor, Government Program integrity
contractor, recovery audit contractor, accreditation organization or other
instrumentality of any government, whether federal, state or local, commercial
payor or patient that any of the operations of the Partnership are not in
compliance with all applicable Law or accreditation requirements. Sellers and
the Partnership have timely filed all reports, data and other information
required to be filed pursuant to the Legal Requirements. Notwithstanding the
foregoing, Government Program requests for information as part of the 855A
application process shall not be deemed to be regulatory non-compliance pursuant
to this Section 4.17.

13

--------------------------------------------------------------------------------

                          (d)        Except in compliance with the applicable
Law, neither Sellers nor Partnership nor any member, manager, officer or
employee of Sellers or Partnership, nor any agent acting on behalf of or for the
benefit of any of the foregoing, has directly or indirectly: (i) offered, paid,
solicited, or received any remuneration (including any kickback, bribe, or
rebate), in cash or in kind, to, or made any financial arrangements or a
gratuitous payment of any kind, with any past, present or potential customers,
past, present, or potential suppliers, patients, government officials,
physicians, contractors or third party payors of Sellers or Partnership or any
other person or entity in exchange for business or payments from such persons in
violation of Legal Requirements; (ii) established or maintained any unrecorded
fund or asset for any improper purpose or made any misleading, false, or
artificial entries on any of its books or records for any reason; or (iii) made
any payment for or agreed to make any payment for any goods, services, or
property in excess of fair market value except to the extent permitted by
applicable Law.

                          (e)        Except in compliance with applicable Law,
neither Sellers nor, to the Knowledge of any Sellers, any member, manager,
officer or employee of Sellers is a party to any Contract, lease agreement or
other arrangement (including any joint venture or consulting agreement) related
to Sellers, the Partnership or the Partnership's assets with any physician,
immediate family member of a physician, physical or occupational therapist,
health care facility, hospital, nursing facility, home health agency or other
person who is in a position to make or influence referrals to or otherwise
generate business for Sellers, the Partnership or the Partnership's assets.

                          (f)        Sellers and the Partnership maintain a
compliance program designed to promote compliance with all applicable Laws,
rules, and regulations and ethical standards, to improve the quality and
performance of operations, and to detect, prevent, and address violations of
legal or ethical standards applicable to the operations of the Partnership (a
"Compliance Program"). Sellers has delivered to Purchaser a complete and
accurate copy of the Partnership's current Compliance Program materials,
including all program descriptions, compliance officer and committee
descriptions, ethics and risk area policy materials, training and education
materials, auditing and monitoring protocols, reporting mechanisms, and
disciplinary policies, and Sellers and the Partnership have conducted their
operations in accordance with such Compliance Program. Neither Sellers nor the
Partnership (i) is a party to a Corporate Integrity Agreement with the Office of
Inspector General of the Department of Health and Human Services, (ii) has
reporting obligations pursuant to any settlement agreement entered into with any
governmental authority, (iii) to the knowledge of Sellers has been the subject
of any health care program investigation or been served with or received any
search warrant, subpoena, civil investigative demand, contact letter, or
telephone or personal contact by or from any governmental authority regarding
any healthcare program investigation conducted by any governmental authority,
(iv) to the knowledge of Sellers, is or has been a defendant in any qui
tam/False Claims Act litigation, or (v) has received any complaints from
employees, independent contractors, vendors, physicians, or any other person
that would indicate that Sellers or the Partnership have violated in any
material respect any applicable Law. Sellers have provided Sellers with complete
and accurate descriptions of each audit and investigation conducted pursuant to
the Compliance Program during the last three (3) years.

14

--------------------------------------------------------------------------------

                          (g)        All employed personnel who work in or
provide services at the Partnership have all applicable authorizations, Licenses
and registrations from the State of Texas and other applicable governmental
authorities to render the medical services and ancillary services currently
provided.

                          (h)        The Partnership has not previously
maintained and does not currently maintain a Medicare provider agreement.

            4.18      Medical Staff Matters. Sellers have provided to Purchaser
complete and accurate copies of the medical staff bylaws, medical staff rules
and regulations, and medical staff hearing procedures of the Partnership, all as
presently in effect. There are no pending or, to the Knowledge of Sellers,
threatened adverse actions, appeals, challenges, disciplinary or corrective
actions, or disputes involving applicants to the medical staff of the
Partnership, current members of the medical staff of the Partnership or
affiliated health professionals, and all appeal periods in respect of any
medical staff member, allied health professional or applicant against whom an
adverse action has been taken by the Partnership have expired. Sellers have
delivered to Purchaser a written disclosure containing a brief general
description of all material adverse actions taken in the six months prior to the
date hereof against the Partnership's medical staff members, allied health
professionals or applicants which could result in claims or actions against the
Partnership. There are no Proceedings pending or threatened against or affecting
any member of the medical staff of the Partnership at law or in equity, or
before or by any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality wherever located relating
to medical practice or conduct in connection therewith.

            4.19      Information Privacy and Security Compliance.

                          (a)        Sellers and the Partnership (i) to the
extent the Partnership's operations are subject to the administrative
simplification provisions of HIPAA, and the implementing regulations contained
in 45 C.F.R. Parts 160, 162 and 164, are in material compliance with those
provisions and implementing regulations, including in conducting any of the
standard transactions set forth in 45 C.F.R. Part 162; and (ii) are in
compliance with all other applicable Information Privacy or Security Laws (as
hereinafter defined).

                          (b)        Copies of the compliance policies and/or
procedures and privacy notices of the Partnership relating to Information
Privacy or Security Laws have been delivered to Purchaser.

                          (c)        Partnership has entered into business
associate agreements with all third parties acting as a business associate as
defined in 45 C.F.R. § 160.103 and to Seller's knowledge, no business associate
is in breach of its business associate agreement with the Partnership or
otherwise in violation of the Information Privacy or Security Laws. To the
Knowledge of Sellers, neither Sellers nor the Partnership are under
investigation by any Governmental Authority for a violation of any Information
Privacy or Security Laws, including the receipt of any notices from the United
States Department of Health and Human Services Office of Civil Rights, Federal
Trade Commission, Department of Justice, or state attorney general relating to
any such violations.

15

--------------------------------------------------------------------------------

                          (d)        Copies of any written complaints alleging a
violation of any Information Privacy or Security Laws received by Partnership
during the preceding twenty-four (24) month period have been delivered to
Purchaser.

                          (e)        Partnership has not had a Breach of
Unsecured Protected Health Information, as such terms are defined in 45 C.F.R. §
164.402.

                          (f)       For purposes of this Section 4.19: (i)
"Information Privacy or Security Laws" means HIPAA and regulations as set forth
in Section 4.19 above and any other applicable Law concerning the privacy and/or
security of Personal Information, including state data breach notification laws,
state patient, medical record and health information privacy Laws, the Federal
Trade Commission Act and state consumer protection Laws; and (ii) "Personal
Information" means any information with respect to which there is a reasonable
basis to believe that the information can be used to identify an individual,
including "individually identifiable health information" as defined in 45 C.F.R.
160.103, demographic information, and social security numbers and such other
personally identifiable information protected by applicable Legal Requirement.

                          (g)        No Exclusion. Neither Sellers nor the
Partnership nor any of their respective officers, directors, agents, or
employees, have been convicted of a Medicare or other Federal Health Care
Program (as defined in 42 U.S.C. § 1320a-7(b)(f)) related offense or convicted
of, charged with or, to the Knowledge of Sellers, investigated for, or engaged
in conduct that would constitute a violation of any Legal Requirements related
to fraud, theft, embezzlement, breach of fiduciary duty, kickbacks, bribes,
other financial misconduct or obstruction of an investigation. Neither Sellers,
the Partnership, nor any officer, director, agent, employee or independent
contractor or medical staff member of the Partnership (whether an individual or
entity), has been excluded from participating in any Government Program, subject
to sanction pursuant to 42 U.S.C. § 1320a-7a or § 1320a-8 or been convicted of a
crime described at 42 U.S.C. § 1320a-7b, nor, to Seller's knowledge, are any
such exclusions, sanctions or charges threatened or pending.

            4.20      Full Disclosure. No representation or warranty by Sellers
in this Agreement and no statement contained in the schedules to this Agreement
or any certificate or other document furnished or to be furnished to Purchaser
pursuant to this Agreement contains any untrue statement of a material fact, or
omits to state a material fact necessary to make such statement or statements,
in light of the circumstances in which they are made, not misleading.

ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF PURCHASER


            Purchaser, jointly and severally, hereby represents and warrants to
Sellers, as of the Closing Date, as follows:

            5.1        Organization and Qualification of Purchaser. Purchaser is
duly organized, validly existing and in good standing under the Laws of British
Columbia, Canada and has the requisite power and authority to own, operate or
lease the properties and assets now owned, operated or leased by it and to carry
on its business as currently conducted by Purchaser. Purchaser is duly qualified
to do business as a foreign organization and is in good standing in each
jurisdiction where the character of its properties owned, operated or leased or
the nature of its activities makes such qualification necessary.

16

--------------------------------------------------------------------------------

            5.2        Capacity; Enforceability. Purchaser has all requisite
power and authority to execute and deliver this Agreement and to perform their
respective obligations hereunder. The execution and delivery by Purchaser of
this Agreement and the performance of its obligations hereunder have been duly
and validly authorized by Purchaser, and no other action on the part of
Purchaser is necessary. This Agreement has been duly and validly executed and
delivered by Purchaser and is, or will be, a legal, valid and binding obligation
of Purchaser, enforceable against Purchaser in accordance with its terms, except
as the enforceability may be limited by (a) applicable bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or similar Laws in effect
which affect the enforcement of creditors' rights generally; or (b) general
principles of equity.

            5.3        Consents and Approvals. Except as set forth on Schedule
5.3, no consent, authorization or approval of, or filing or registration with,
any Governmental Authority or any other Person is necessary in connection with
the execution, delivery or performance by Purchaser of this Agreement or the
consummation by Purchaser of the transactions contemplated herein. Purchaser is
not a party to, subject to or bound by (or by which any of its properties or
assets may be bound) any Contract or order which does or would (a) conflict with
or be breached or violated or the obligations thereunder accelerated or
increased (whether or not with notice or lapse of time, or both) or give rise to
any payment obligation or loss of a benefit, or a right of termination,
cancellation, or modification, by the execution, delivery or performance by
Purchaser of this Agreement, or (b) prevent the carrying out of the transactions
contemplated herein.

            5.4        Brokers. No broker, finder, investment banker or other
Person is entitled to any brokerage fee, finders' fee or other commission in
connection with the transactions contemplated by this Agreement based upon
arrangements made by Purchaser.

            5.5        Full Disclosure. No representation or warranty by
Purchaser in this Agreement, no statement contained in the schedules to this
Agreement or any certificate or other document furnished or to be furnished to
Purchaser pursuant to this Agreement contains any untrue statement of a material
fact, or omits to state a material fact necessary to make such statement or
statements, in light of the circumstances in which they are made, not
misleading.

17

--------------------------------------------------------------------------------

ARTICLE VI.
CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER


            The obligations of Purchaser hereunder are, at the option of
Purchaser, subject to the satisfaction, on or prior to the Closing Date, of the
following conditions unless waived in writing by Purchaser:

            6.1        Compliance with Representations and Covenants. (a) The
representations and warranties of Sellers made in Sections 4.1, 4.2, 4.3, 4.4,
and 4.20 and each of the representations and warranties qualified as to
materiality shall be true and correct in all respects, and (b) those not so
qualified shall be true and correct in all material respects, as of the date
hereof and as of the time of the Closing as though made as of such time, except
to the extent any such representations and warranties expressly relates to an
earlier date (in which case, subject to part (a) of this Section 6.1, such
representations and warranties qualified as to materiality shall be true and
correct, and those not so qualified shall be true and correct in all material
respects, on and as of such earlier date). Sellers shall have duly performed,
complied with and satisfied all covenants, agreements and conditions required by
this Agreement to be performed, complied with or satisfied by it prior to the
time of the Closing.

            6.2        Financing. Purchaser shall be able to obtain financing of
the Purchase Price on commercially reasonable terms.

            6.3        Consents. The Parties shall have obtained all consents
necessary for each Party to consummate the transaction without resulting in a
breach or default under any agreement or Contract to which such Party is bound
and each Party and the Partnership shall have obtained the consent of any
Governmental Authority necessary for the Purchaser to operate the Partnership
and continue the Business after the Closing Date.

            6.4        Action/Proceeding. No Proceeding before a court or any
other Governmental Authority or body shall have been instituted or threatened by
a third party to restrain or prohibit the transactions herein contemplated.

            6.5        Closing Documents. Purchaser, in its sole discretion,
shall have approved of, and Sellers shall have executed and delivered to
Purchaser, all of the documents, agreements and certificates required to be
executed or delivered by Sellers pursuant to any term or provision of this
Agreement.

            6.6        Encumbrances. At the Closing, Purchaser shall have
received confirmation in form and substance reasonably satisfactory to Purchaser
that, immediately following the Closing, any Indebtedness of Sellers, that is an
encumbrance on the Partnership's assets will either be fully repaid or
refinanced and that there will be no encumbrances applicable to the
Partnership's assets or the Hospital other than trade accounts payable and other
Indebtedness that is in the name of the Partnership.

            6.7        Material Assets and Material Asset Contracts. On or
before April 21, 2015, Purchaser shall have received a copy of Schedule 4.7 in
accordance with the terms of Section 4.7, which presents, in a manner
satisfactory to Purchaser in its sole discretion, the material required to be so
disclosed.

18

--------------------------------------------------------------------------------

ARTICLE VII.
CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLERS


            The obligations of Sellers hereunder are, at the option of Sellers,
subject to the satisfaction, on or prior to the Closing Date, of the following
conditions unless waived in writing by Sellers:

            7.1        Compliance with Covenants. The representations and
warranties of Purchaser made in this Agreement qualified as to materiality shall
be true and correct, and those not so qualified shall be true and correct in all
material respects, as of the date hereof and as of the time of the Closing as
though made as of such time, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties qualified as to materiality shall be true and
correct, and those not so qualified shall be true and correct in all material
respects, on and as of such earlier date). Purchaser shall have duly performed,
complied with and satisfied all covenants, agreements and conditions required by
this Agreement to be performed, complied with or satisfied by them prior to the
time of the Closing.

            7.2        Consents. The Parties shall have obtained all consents
necessary for each Party to consummate the transaction without resulting in a
breach or default under any agreement or Contract to which such Party is bound
and each Party and the Partnership shall have obtained the consent of any
Governmental Authority necessary for the Purchaser to operate the Partnership
and continue the Business after the Closing Date.

            7.3        Action/Proceeding. No Proceeding before a court or any
other Governmental Authority shall have been instituted or threatened by a third
party to restrain or prohibit the transactions herein contemplated.

            7.4        Closing Documents. Sellers, in its sole discretion, shall
have approved of, and Purchaser shall have executed and delivered to Sellers all
of the documents, agreements and certificates required to be executed or
delivered by Purchaser pursuant to any term or provision of this Agreement.

            7.5        Real Estate Lease. The Partnership is a party to that
certain Lease Agreement between Medistar Hermann Dive Medical Center, Ltd., as
Landlord, and Victory Medical Center Houston, LP, as Tenant, dated June 9, 2011,
as amended by that certain First Amendment to Lease dated August 2011, that
certain Second Amendment to Lease Agreement dated July 18, 2012, that certain
Third Amendment to Lease Agreement dated January 1, 2014 and that certain Lease
Amendment and Extension dated November 10, 2014 (the "Real Estate Lease"). In
connection with this transaction, Purchaser will assume all warranties,
guarantees, liabilities and other obligations of Victory Hospital Properties,
LLC ("VPC Properties"), an Affiliate of Sellers, under that certain Guaranty
executed by VPC Properties on June 9, 2011. Further, Purchaser will exercise all
reasonable efforts to remove or replace Victory Hospital Properties, LLC, as
soon as reasonably practicable, VPC Properties from all liabilities under such
Guaranty and shall indemnify and hold harmless VPC Properties, in accordance
with ARTICLE IX below, from any default with respect to the Real Estate Lease.
For purposes of this Section 7.5, the Parties hereto acknowledge and agree that
VPC Properties is a third party beneficiary with respect to the indemnification
obligations of Purchase upon a default as described herein..

19

--------------------------------------------------------------------------------

ARTICLE VIII.
OTHER COVENANTS AND AGREEMENTS


            8.1        Operations. From the date of this Agreement until the
earlier of the Closing Date or the termination of this Agreement, Sellers will
cause the Partnership to operate the Business in the ordinary course of business
and consistent with the past practices and Sellers will cause Partnership to use
commercially reasonable efforts to: (a) carry on the Business and its operations
in substantially the same manner as Partnership has heretofore and not make any
material change in personnel, operations, finance, accounting policies or real
or personal property of the Hospital, except in the ordinary course of business;
(b) perform all of Partnership's obligations under agreements relating to or
affecting the Partnership's assets or the Business; (c) keep in full force and
effect Partnership's present insurance policies or other comparable insurance;
(d) notify Purchaser immediately upon (i) the occurrence of any event, fact or
circumstance that is reasonably likely to result in the breach or inaccuracy of
any representation or warranty of Sellers contained in this Agreement, or (ii)
the discovery of any event, fact or circumstance from which a reasonable person
would conclude that any representation or warranty of Sellers contained in this
Agreement was inaccurate or incomplete when made; (e) maintain the Partnership's
assets and all parts thereof in as good working order and condition as at
present, ordinary wear and tear excepted; (f) maintain and preserve its business
organization with respect to the Business intact, retain its present employees
related to the Business and maintain its relationship with physicians,
suppliers, customers and others having business relations with the Business; and
(g) permit and allow reasonable access by Purchaser or an affiliate of Purchaser
to make offers of post-Closing employment to any of Sellers' personnel providing
services for the Business, which personnel shall be allowed to accept such
offers without penalty, competing offer or interference, and to establish
relationships with physicians and others having business relations with
Partnership

            8.2        Cooperation in Proceedings; Further Assurances. After
Closing, VPC and GP shall reasonably cooperate with the Purchaser in their
efforts to continue and maintain for the benefit of the Partnership those
business relationships of Partnership existing prior to Closing and relating to
the Business of the Partnership and the operation of the Hospital, including
relationships with lessors, employees, regulatory authorities, licensors,
suppliers, lenders, and others. VPC, GP and their respective officers, directors
and managers, will refer to the Partnership and/or Purchaser (as applicable) all
inquiries relating to the Partnership or the Hospital. Neither VPC, GP or their
respective officers, directors and managers shall take any action that would
tend to diminish the value of the Partnership after the Closing or that would
interfere with the Business of the Partnership or the operation of the Hospital.
Following the Closing, each of the parties hereto shall, and shall cause their
respective affiliates and representatives to, execute and deliver such
additional documents, instruments, conveyances and assurances and take such
further actions as may be reasonably required to carry out the provisions hereof
and give effect to the transactions contemplated by this Agreement.

            8.3        Confidentiality. Each Seller recognizes that each has had
access to certain confidential information and trade secrets relating to the
Business that are valuable, special and unique assets of Partnership, and each
Seller agrees that it shall not, and each shall cause its Affiliates not, to use
or divulge to any person, firm, corporation, association or other entity, for
any purpose or reason whatsoever, any confidential information or trade secrets
relating to the Business; provided, however, that the foregoing shall not apply
to information which: (a) is publicly available, generally known, or readily
ascertainable; (b) later becomes publicly available, generally known or readily
ascertainable through no fault of the applicable Seller; (c) is required to be
disclosed as a result of legal process; or (d) is disclosed to the applicable
Seller after the Closing by a third person not in violation of any obligation of
non-disclosure owed to Partnership or Purchaser.

20

--------------------------------------------------------------------------------

            8.4        Public Announcements. No Party shall make any public
announcements in respect of this Agreement or the transactions contemplated
herein or otherwise communicate with any news media without the prior written
consent of the other Party. The Parties are authorized to make any disclosures
necessary to obtain any consent required to be obtained by that Party in order
to consummate the transaction or as such disclosure as may be required for a
Party to comply with applicable Law.

            8.5        Further Assurances. From and after the Closing, the
parties hereto shall do such acts and execute such documents and instruments as
may be reasonably required to make effective the transactions contemplated
hereby.

            8.6        Non-Solicitation/No Hire. For a period of one (1) year
following the Closing Date, each Seller shall not directly or indirectly through
another Person, (a) induce or attempt to induce any employee of Partnership to
leave his or her employment, or in any way interfere with the relationship
between Partnership and any such employee, or (b) call on, solicit or service
any customer, charterer, lessor, vendor, licensee, licensor or other business
relation of the Business in order to induce or attempt to induce such Person to
cease doing or decrease their business with Partnership and the Business, or in
any way interfere with the relationship between any such customer, charterer,
lessor, vendor, licensee, licensor or other business relation of the Business
and Partnership (including making any negative statements or communications
about the Business, Partnership or its Affiliates).

            8.7        Signage; Name Change. As soon as reasonably practicable
after the Closing, Purchaser shall cause the Partnership to change its name to
such name as Purchaser shall desire that does not include the word "Victory".
Within thirty (30) days Purchaser shall have removed all signage on or about the
acute care hospital containing the word "Victory."

            8.8        Audited Financials; Consents. VPC shall cause to be
completed the audited balance sheet and the related audited statements of income
and cash flows for the year ended December 31, 2014 (the “2014 Financials”),
which VPC shall deliver to Purchaser, as soon as reasonably practicable after
the 2014 Financials’ completion. In the event that VPC incurs additional
expenses in auditor fees after April 17, 2015, Purchaser shall pay directly or
reimburse VPC for the amount of such fees within 30 days of receiving an
itemized bill. VPC shall request in writing the consent of each accounting firm
that conducted an audit (partial or completed) of the Partnership’s financial
circumstances for the years ended December 31, 2014, December 31, 2013 and
December 31, 2012 to use such firm’s audited financial statements in any public
filings of the Purchaser’s corporate parent, Nobilis Health Corp.

21

--------------------------------------------------------------------------------

            8.9        UMB Payoff. On or before the day that is thirty (30) days
after the Closing Date or the first such Business Day thereafter, Purchaser or
its assignee shall loan to the Partnership in an original principal amount equal
to the aggregate outstanding balances of those certain Promissory Notes, each
dated January 23, 2014 and executed by the Partnership in favor of UMB Bank
n.a., in the original principal amounts of Nine Million and No/100 Dollars
($9,000,000.00) and One Million Five Hundred Thousand and No/100 Dollars
($1,500,000.00), respectively (collectively, the "UMB Notes"). The loan shall be
evidenced by a promissory note from the Partnership in favor of Purchaser (the
"Partnership Promissory Note") in substantially the same form as the promissory
note attached to this Agreement as Exhibit A. The proceeds of the loan will be
paid directly to the holder of the UMB Notes, in full satisfaction thereof.

ARTICLE IX.
SURVIVAL; INDEMNIFICATION


            9.1        Survival.

                          (a)        The representations and warranties of
Sellers contained in this Agreement shall survive for a period of twenty-four
(24) months following the Closing Date, except for representations and
warranties contained in Sections 4.1, 4.2, 4.3, and 4.4, which will continue in
full force and effect in perpetuity; provided, however, such survival period
shall not apply to any breach or nonfulfillment of any covenants or agreements
made by Partnership herein or in any document executed in connection herewith,
including, but not limited to, the failure to abide by the non-competition and
confidentiality provisions contained herein, and shall further not apply claims
involving fraud, willful misconduct or intentional misrepresentation on the part
of Partnership.

                          (b)        The representations and warranties of
Purchaser contained in Article V shall survive for a period of twenty-four (24)
months from the Closing Date, except for representations and warranties
contained in Sections 5.1, 5.2 and 5.3, which will continue in full force and
effect in perpetuity; provided however, such survival period shall not apply to
any breach or nonfulfillment of any covenants or agreements made by Purchaser
herein or in any document executed in connection herewith.

            9.2        Indemnification by Sellers.

                          (a)        Subject to the provisions and limitations
of this Article, from and after the Closing Date, each Seller,
jointly-and-severally, shall indemnify and hold harmless Purchaser and its
Affiliates (the "Purchaser Indemnified Parties") from and against any and all
Taxes, claims, liabilities, damages, losses, demands, obligations, deficiencies,
costs, and expenses of any nature whatsoever, including, without limitation,
reasonable attorneys' fees, accountants' fees, or diminution in value, and all
costs of investigation, and other expenses of defending any actions or claims,
amounts of judgment and amounts paid in settlement, whether or not involving a
third party claim, together with interest thereon at the rate provided by Law,
compounded annually from the date incurred until paid (collectively referred to
as the "Damages"), suffered by such Purchaser Indemnified Parties resulting from
or arising out of (i) any breach of any of the representations or warranties
made by Sellers in this Agreement or in any document executed in connection
herewith, (ii) any breach or nonfulfillment of any covenants or agreements made
by Sellers in this Agreement or in any document executed in connection herewith,
or (iii) any event arising from the operation and ownership of, or conditions
occurring with respect to, Partnership or the Business (including but not
limited to the Hospital) before 11:59 p.m. on the Closing Date (each claim made
by the Purchaser Indemnified Parties pursuant to this Section 9.2(a) shall be a
"Purchaser Claim").

22

--------------------------------------------------------------------------------

                          (b)        The Purchaser Indemnified Parties shall not
be entitled to assert any Purchaser Claim for indemnification pursuant to this
Section 9.2 after the dates provided in Section 9.1; provided, however, that if
on or prior to such date a Notice of Claim (as defined below) shall have been
given pursuant to Section 9.4 hereof for such indemnification, the Purchaser
Indemnified Parties shall continue to have the right to be indemnified with
respect to such Purchaser Claim until such claim for indemnification has been
satisfied or otherwise resolved as provided in this Article.

                          (c)        All Purchaser Claims shall be net of any
insurance proceeds actually received as a result of the matter for which
indemnification is claimed.

                          (d)        Sellers shall have no recourse against
Partnership in the event the Sellers are required to indemnify the Purchaser
Indemnified Parties pursuant to this Agreement.

            9.3        Indemnification by Purchaser.

                          (a)        Subject to the provisions of this Article,
from and after the Closing Date, Purchaser shall indemnify and hold harmless
Sellers and their Affiliates (the "Seller Indemnified Parties") from and against
any and all Damages (as defined in Section 9.2(a) herein) suffered by such
Seller Indemnified Parties resulting from or arising out of (i) any breach of
any of the representations or warranties made by the Purchaser in this Agreement
or in any document executed in connection herewith, (ii) any breach or
nonfulfillment of any covenants or agreements made by Purchaser herein or any
document executed in connection herewith, notwithstanding when any such breach
or nonfulfillment may occur, (iii) the operation of the Business (including
without limitation the Hospital) from and after 11:59 p.m. on the Closing Date;
and (iv) any default with respect to the Equipment Leases assumed by the
Purchaser as described in Section 3.1(d) above.

                          (b)        None of the Seller Indemnified Parties
shall be entitled to assert any claim for indemnification pursuant to this
Section 9.3 after the dates provided in Section 9.1; provided, however, that if
on or prior to such date a Notice of Claim shall have been given pursuant to
Section 9.4 hereof for such indemnification, the Seller Indemnified Parties
shall continue to have the right to be indemnified with respect to such
indemnification claim until such claim for indemnification has been satisfied or
otherwise resolved as provided in this Article.

                          (c)        All claims for indemnification by Seller
Indemnified Parties shall be net of any insurance proceeds actually received as
a result of the matter for which indemnification is claimed.

            9.4        Indemnification Procedures.

23

--------------------------------------------------------------------------------

                          (a)        Upon obtaining knowledge of any claim or
demand which has given rise to a claim for indemnification under Section 9.2 or
Section 9.3, the Purchaser Indemnified Parties or the Seller Indemnified Parties
(each, an "Indemnified Party") shall give written notice ("Notice of Claim") of
such claim or demand to the Seller Indemnified Parties or Purchaser (each, an
"Indemnifying Party"). In each case, such Notice of Claim shall specify in
reasonable detail such information as the Indemnified Parties may have with
respect to such indemnification claim (including copies of any summons,
complaint or other pleading which may have been served on such party and any
written claim, demand, invoice, billing or other document evidencing or
asserting the same); provided, however, that, subject to the limitations set
forth in Sections 9.1, 9.2 or 9.3, respectively, no failure or delay by the
party giving the Notice of Claim shall reduce or otherwise affect the obligation
of the Indemnifying Party unless and to the extent the Indemnifying Party is
thereby prejudiced.

                          (b)        Within thirty (30) Business Days of
receiving a Notice of Claim, the Indemnifying Party may object to such
indemnification claim, stating in reasonable detail the bases for such
objection. Any objection to a Notice of Claim must be signed by one or more
representatives of the Indemnifying Party or its counsel and shall set forth in
reasonable detail the items as to which disagreement exists (the "Disputed
Matters"). If an objection is delivered, the Indemnified Party and the
Indemnifying Party shall negotiate in good faith to resolve in writing any
Disputed Matters. If they are unable to reach an agreement with respect to the
Disputed Matters within a period of thirty (30) Business Days after the receipt
of an objection, then the parties shall be free to pursue litigation with
respect to any such Disputed Matters as to which written agreement has not been
reached shall be resolved in a manner consistent with ARTICLE X.

                          (c)        If any lawsuit or other action is filed or
instituted against any of the Indemnified Parties with respect to a matter
subject to indemnity hereunder (a "Third Party Claim"), notice thereof (a "Third
Party Notice") shall be given to the Indemnifying Party as promptly as
practicable (and in any event within fifteen (15) calendar days after the
service of the citation or summons). Subject to the limitations set forth in
Sections 9.1, 9.2 or 9.3, respectively, the failure of the Indemnified Parties
to give timely notice hereunder shall not affect rights to indemnification
hereunder, except to the extent the Indemnifying Party has actually been
prejudiced as a result. After receipt of a Third Party Notice, the Indemnifying
Party shall have the right to conduct the defense of the claim through counsel
selected by the Indemnifying Party and approved by the Indemnified Party (which
approval shall not be unreasonably withheld), and the assertion of such right
shall constitute an acknowledgment by the Indemnifying Party that such claim is
an indemnifiable claim for which the Indemnifying Party is responsible under
Sections 9.2 or 9.3 above. The Indemnified Party may retain separate co-counsel
at its sole cost and expense and participate in the defense of the Third Party
Claim. If the Indemnifying Party does not assume and diligently conduct such
defense, the Indemnifying Party shall be liable for all costs and expenses
incurred by the Indemnified Party in defending the claim, including reasonable
fees and disbursements of counsel. Neither the Indemnifying Party nor the
Indemnified Party will consent to the entry of any judgment or enter into any
settlement with respect to such Third Party Claim without the prior written
consent of the other party (i.e., the Indemnified Party or the Indemnifying
Party, as applicable), which consent will not be unreasonably withheld, delayed
or conditioned. In the event, after having first provided the Indemnifying Party
an opportunity to fulfill the obligations of the Indemnifying Party hereunder,
the Indemnified Party then brings an action against the Indemnifying Party upon
any claim for indemnification under Sections 9.2 or 9.3 above, the Indemnifying
Party shall be liable to the Indemnified Party for the Indemnified Party's
reasonable fees and disbursements of counsel in connection therewith if the
Indemnified Party prevails in the action. The parties shall also cooperate with
each other in any notifications to insurers.

24

--------------------------------------------------------------------------------

                          (d)        If the indemnification claim is made
pursuant to Section 9.2, the total amount of such matured claims shall be paid
in accordance with Section 9.2; likewise, if the indemnification claim is made
pursuant to Section 9.3, the total amount of such matured claims shall be paid
in accordance with Section 9.3.

            9.5        Limitations on Indemnification of Sellers. Except as set
forth in the last and next to last sentence of this Section 9.5, the Sellers
will have no liability for money Damages under Section 9.2 unless and until the
aggregate Damages claimed under Section 9.2(a) exceed $50,000 (individual claims
of less than $5,000 that are not reasonably related to other claims shall not be
included in the calculation of such $50,000); provided, however, that if the
aggregate Damages claimed under Section 9.2(a) exceed $50,000, then Sellers'
liability will relate back to and include the first dollar of aggregate Damages
so claimed, in which case Sellers' liability will relate back to and include the
first dollar of aggregate Damages so claimed; provided, further, that Sellers'
aggregate liability for money Damages will not exceed the sum of the Cash
Consideration and the assumed Intercompany Debt.

            9.6        Exclusive Remedy. The rights of the Indemnified Parties
under this ARTICLE IX shall be the exclusive remedy of such Indemnified Parties
with respect to claims resulting from any breach by the Indemnifying Parties of
any representation, warranty, covenant or agreement contained in this Agreement;
provided, however, that this Section 9.6 is not intended in any way to limit or
restrict the right of any party to separately seek equitable remedies, including
injunctive relief or to pursue a claim for fraud or other non-waivable rights of
action.

            9.7        Tax Treatment of Indemnity Payments. All amounts paid
with respect to indemnity claims under this Agreement shall be treated by the
parties hereto for all Tax purposes as adjustments to the Purchase Price, unless
otherwise required by Law.

ARTICLE X.
DISPUTED MATTERS


            10.1      Attorneys' Fees With Respect to Litigation. If any Seller,
on the one hand, or Purchaser, on the other hand, initiates any legal action or
lawsuit against the other, involving this Agreement or any agreement executed
pursuant hereto, the prevailing party in such action or suit shall be entitled
to receive reimbursement from the other party for all reasonable attorneys'
fees, experts' fees, and other costs and expenses incurred by the prevailing
party in respect of that Proceeding, including any and all appeals thereof, and
such reimbursement shall be included in judgment or final order issued in such
Proceeding.

            10.2      Governing Law; Jurisdiction and Venue. This Agreement
shall be governed by and construed in accordance with the Laws of the State of
Texas, excluding its conflict of laws provisions. Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the United States District
Court located in Harris County, Texas, for the purposes of any action arising
out of this Agreement or the subject matter hereof brought by any party under
this Agreement. To the extent permitted by applicable Law, each party hereby
waives and agrees not to assert, by way of motion, as a defense or otherwise, in
any action under this Agreement, any claim (a) that it is not personally subject
to the jurisdiction of the above-named courts, (b) that such action is brought
in an inconvenient forum, (c) that it is immune from any legal process with
respect to itself or its property, (d) that the venue of the Proceeding is
improper, or (e) that this Agreement or the subject matter hereof may not be
enforced in or by such courts.

25

--------------------------------------------------------------------------------

ARTICLE XI.
MISCELLANEOUS


            11.1      Waiver. At any time prior to the Closing Date, any party
hereto may (a) extend the time for the performance of any of the obligations or
other acts of the other parties hereto, (b) waive any inaccuracies in the
representations and warranties of the other parties contained herein or in any
document delivered pursuant hereto, and (c) waive compliance by the other
parties with any of the agreements or conditions contained herein. Any such
waiver shall be valid only if set forth in an instrument in writing signed by
the party or parties to be bound thereby, but such extension, waiver or failure
to insist on strict compliance with an obligation, covenant, agreement or
condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure.

            11.2      Notices. Any notices or other communications required or
permitted under, or otherwise in connection with this Agreement, shall be in
writing and shall be deemed to have been duly given when delivered in person or
upon confirmation of receipt when transmitted by facsimile transmission (but
only if followed by transmittal by national overnight courier or hand delivery
on the next Business Day or by international courier for delivery within the
next three (3) Business Days) or on receipt after dispatch by registered or
certified mail, postage prepaid, addressed, or on the next Business Day if
transmitted by national overnight courier or within the next three (3) Business
Days if transmitted by international courier, in each case as follows:

  If to Purchaser, to: ______________________________________________    
______________________________________________    
 ______________________________________________     Attention:
______________________________________     Facsimile No.:
___________________________________               With a copy to:    
______________________________________________    
______________________________________________    
______________________________________________     Attention:
______________________________________     Facsimile No.:
___________________________________               If to Sellers, to:
______________________________________________    
______________________________________________  
______________________________________________

26

--------------------------------------------------------------------------------


    Attention: ______________________________________     Facsimile No.:
___________________________________         With a copy to:
______________________________________________    
______________________________________________    
______________________________________________      Attention:
______________________________________     Facsimile No.:
___________________________________

            11.3      Assignment. No party hereto shall assign this Agreement or
any part hereof without the prior written consent of the other party; provided,
however, Purchaser may assign its rights hereunder to any Affiliate. Except as
otherwise provided herein, this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective permitted successors and
assigns.

            11.4      Rights of Third Parties. Nothing expressed or implied in
this Agreement is intended or shall be construed to confer upon or give any
Person, other than the parties hereto, any right or remedies under or by reason
of this Agreement.

            11.5      Reliance. Each of the parties to this Agreement shall be
deemed to have relied upon the accuracy of the written representations and
warranties made to it in or pursuant to this Agreement, notwithstanding any
investigations conducted by or on its behalf or notice, knowledge or belief to
the contrary.

            11.6      Expenses. Each party hereto shall bear its own expenses
incurred in connection with this Agreement and the transactions herein
contemplated whether or not such transactions shall be consummated, including,
without limitation, fees of its legal counsel, financial advisers and
accountants; provided, however, prior to Closing the Partnership shall pay all
of the costs and expenses of the Sellers and Partnership incurred in connection
with or related to the authorization, preparation and execution of this
Agreement and the closing of the transactions contemplated herein.

            11.7      Captions; Counterparts. The captions in this Agreement are
for convenience only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Agreement. This
Agreement may be executed in two or more counterparts (including by means of
facsimile), each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument.

            11.8      Entire Agreement. This Agreement (together with the
Exhibits and the Schedules to this Agreement) constitute the entire agreement
among the parties and supersede any other agreements, whether written or oral,
that may have been made or entered into by or among any of the parties hereto or
any of their respective Affiliates relating to the transactions contemplated
hereby and thereby. No representations, warranties, covenants, understandings,
agreements, oral or otherwise, relating to the transactions contemplated by this
Agreement exist between the parties except as expressly set forth in this
Agreement.

            11.9      Severability. If any provision of this Agreement (or any
portion thereof) or the application of any such provision (or any portion
thereof) to any person of circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, the parties
hereto request that the court reform such provision in a manner sufficient to
cause such provision to be enforceable.

27

--------------------------------------------------------------------------------

            11.10    Amendments. This Agreement may be amended only by a written
instrument signed by both parties.

[Signature Pages Next Page]

28

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, this Partnership Interest Purchase Agreement has
been duly executed and delivered as of the date first above written.

  PURCHASER:               Nobilis Health Holdings Corp.   a British Columbia
corporation           By: /s/ Harry
Fleming                                                                                
  Name: Harry Fleming   Title: Authorized Person           SELLERS:          
Victory Parent Company, LLC   a Texas limited liability company           By:
/s/ Robert N. Helms,
Jr.                                                                        
Name: Robert N. Helms, Jr.   Title: Manager           Victory Medical Center
Houston GP, LLC   a Texas limited liability company           By: /s/ Robert N.
Helms, Jr.                                                                      
  Name: Robert N. Helms, Jr.   Title: Manager

Execution Version
Partnership Interest Purchase Agreement


--------------------------------------------------------------------------------